DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.
See PTO Form 892 for additional references considered but not relied upon at this time.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119 is acknowledged.
Information Disclosure Statement
The information disclosure statement(s) submitted on 11/12/2020, 5/7/2021, and 1/10/2022 has/have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  All obviousness rationales stated below are rationales that would have been obvious prior to the earliest effective filing date of the application.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims  3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Graceful Coexistence For Multiple Communication Protocols” by Gil US20080318630A1 (“Gil”) in view of   “Multimode Dual-Path Terminal” by Zhou et al., US20170070918A1. 

With regard to claims 1, 10 and 19 , Gil discloses electronic devices comprising (and a related method):
a first communication circuit configured to support a first frequency band; a second communication circuit configured to support at least a part of the first frequency band and a second frequency band (Gil at ¶¶7, 10-11 where the device has two separate communicative modules on different frequency); a first switch connected to the first communication circuit; a second switch connected to the second communication circuit and the first switch (element 212 data processor for the WLAN module) ; and a processor operatively connected to the first communication circuit and the second communication circuit, wherein based on the second communication circuit using the first frequency band, at least one of the first communication circuit, the second communication circuit, and the processor are configured to control …[the device] to selectively connect the first antenna to one of the first communication circuit or the second communication circuit (Gil at ¶34 where the processor 240 mitigates conflicts between the WiFi and Bluetooth module which an equivalence with controlling which module is accessing the antenna and/or the traffic from the module being processed by the processor).

Gil does not explicitly state that there are first and second switches connected to the modules and coordinated by a processor.  However, the following limitation is known in the art as taught by  Zhou.  Zhou discloses a first antenna connected to the first switch and configured to support the first frequency band; a second antenna connected to the second switch and configured to support the second frequency band (Zhou at ¶¶10-11, and Fig 2 where each antenna has a switch)  as well as a processor that controls the switches.
Reasons to combine: Gila and Zhou are from similar fields of endeavor.  They are both multimode aka dual-mode terminals.  Gil at ¶31 discloses that the modules “may share antenna” (emphasis added) which by implication discloses the converse to one of ordinary skill in the art, specifically that they may not share an antenna, i.e., they each have their own antenna.  This suggestion would lead one of ordinary skill in the art to seek out a reference from the same endeavor where it is taught how to use separate antennas for each module.  Therefore it would have been obvious to one of ordinary skill in the art to combine Gil with Zhou to provide for at least two antennas with switches.  There are additional advantages to such a combination, i.e., a dedicated antenna for each frequency range, where the dipole length principle can be used to optimize antenna length for each frequency range as opposed to compromising on a length that isn’t idea for both or either frequencies.  This two would be a reason obvious to one of ordinary skill in the art to combine Gil with Zhou.

Note: Claim 1 is a broader version of claim 19 mapped above.
With regard to claims 2, 11, and 20, Gil in view of Zhou discloses electronic devices (and a related method) to claim 1: wherein the second communication circuit is operatively connected to the first communication circuit, and wherein based on the second communication circuit using the first frequency band, the second communication circuit is configured to provide information related to a service priority of the second communication circuit to the first communication circuit, and to control the first switch and the second switch to selectively connect the first antenna to one of the first communication circuit or the second communication circuit, based on a control signal from the first communication circuit (Gil at ¶34 where the processor can switch over to the Bluetooth module when the Bluetooth module asserts a priority signal to control the processor directing said switching.  This is Gil making the switch between multiple antennas and coupled switches, when Gil is modified by Zhou so that Gil has these elements, and the control aspect of Gil will utilize such control)
With regard to claims 3 and 12, Gil in view of Zhou discloses the electronic device (and a related method) of claim 2, wherein based on a service priority of the first communication circuit being relatively higher than the service priority of the second communication circuit, the first communication circuit is configured to transmit, to the second communication circuit, a control signal for connection of the first antenna and the first communication circuit, wherein based on the service priority of the second communication circuit being relatively higher than the service priority of the first communication circuit (Gil at ¶35 where the modules have priority assigned to them so that one module can have a higher priority than the other), the first communication circuit is configured to transmit, to the second communication circuit, a control signal for connection of the first antenna and the second communication circuit, and wherein based on the service priorities of the first communication circuit and the second communication circuit being the same, the first communication circuit is configured to transmit, to the second communication circuit, a control signal for alternately connecting the first antenna to the first communication circuit and the second communication circuit  (Gil at ¶34 where the processor can switch over to the Bluetooth module when the Bluetooth module asserts a priority signal to control the processor directing said switching.  This is Gil making the switch between multiple antennas and coupled switches, when Gil is modified by Zhou so that Gil has these elements, and the control aspect of Gil will utilize such control).
With regard to claims 4 and 13 , Gil in view of Zhou discloses the electronic device (and a related method) of claim 2, wherein based on the first communication circuit not providing a service, the first communication circuit is configured to transmit, to the second communication circuit, a control signal for connection of the first antenna and the second communication circuit (Gil at ¶36 where the WLAN module can transmit when the Bluetooth module relinquishes control, i.e., is not providing a service at that moment).
With regard to claims 5 and 14 , Gil in view of Zhou discloses the electronic device (and a related method)of claim 2, wherein based on the first antenna and the first communication circuit being connected to each other based on the control signal, the second communication circuit is configured to provide the information related to the service priority of the second communication circuit to the first communication circuit, and wherein based on a number of transmissions of the information related to the service priority of the second communication circuit satisfying a specified condition, the second communication circuit is configured to update the service priority of the second communication circuit, and to provide information related to the updated service priority of the second communication circuit to the first communication circuit.
With regard to claims 6 and 15 , Gil in view of Zhou discloses the electronic device (and a related method)of claim 1, wherein based on the second communication circuit using the second frequency band, the second communication circuit is configured to control the second switch to connect the second antenna with the second communication circuit (Gil at ¶34 where the processor can switch over to the Bluetooth module when the Bluetooth module asserts a priority signal to control the processor directing said switching.  This is Gil making the switch between multiple antennas and coupled switches, when Gil is modified by Zhou so that Gil has these elements, and the control aspect of Gil will utilize such control).
With regard to claims 7 and 16, Gil in view of Zhou discloses the electronic device (and a related method)of claim 1, wherein the first communication circuit is configured to support a wireless fidelity (Wi-Fi) communication scheme, and wherein the second communication circuit is configured to support an ultra-wideband (UWB) communication scheme (Gil at ¶4, and ¶¶10-11 where one module can be WLAN and per ¶4 the other module can be a cellular technology. Also see ¶20 where various communication technologies are mentioned including UWB tech, e.g., WWAN.  Bluetooth is also a UWB technology).
With regard to claims 8 and 17 Gil in view of Zhou discloses the electronic device (and a related method) of claim 1, wherein the first antenna is configured to support a band of 2.4 GHz to 7.25 GHz, and wherein the second antenna is configured to support a band of 7.25 GHz to 8.5 GHz.  (Cellular communication is in the first claimed range.   ¶23 of Gil discloses satellite communications.  Satellite communications are in the second claimed frequency range, therefore it would be obvious to one of ordinary skill in the art to use frequency ranges that are operable with the technology of Gil.)

With regard to claims 9 and 17 Gil in view of Zhou discloses the electronic device (and a related method)of claim 8, wherein the second communication circuit is configured to support a band of 6.25 GHz to 7.25 GHz which is at least a part of the first frequency band, and a band of 7.25 GHz to 8.25 GHz which is the second frequency band (¶23 of Gil discloses satellite communications.  Satellite communications are in the second claimed frequency range, therefore it would be obvious to one of ordinary skill in the art to use frequency ranges that are operable with the technology of Gil.).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642